Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Applicant’s election without traverse of Invention I in the reply filed on 11/1/21 is acknowledged.  Claims 12-16 are withdrawn.
Applicant has stated in the specification “all references identified herein are incorporated herein by reference in their entirely.”  However, the applicant has not provided copies of the non-patent literature.  According to 37 CFR 1.57(f), the Examiner is requiring the applicant to provide a copy of each of the non-patent literature incorporated by reference into the specification, for example only, “Performance of GNSS Beamforming Algorithms using Distributed Sub-arrays in Automotive Applications”, 31st International Technical Meeting of the Satellite Division of the Institute of Navigation (ION GNSS+ 2018), Miami, Fla., Sep. 24-28, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In light of the indefinite nature of the language “to thereby determine a location related information,” the claim is insufficiently enabled.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283.  While the specification describes the location related information as “without limitation, may be a position, a direction, a velocity, combinations thereof, or the like,” the specification fails to sufficiently enable how the mere reception of EM signals at two receiving elements is capable of ascertaining any of the identified pieces of information.  For example, the claims encompass receiving a signal from a single transmitter at Wands factors, it is deemed that an artisan would require undue experimentation in order to determine, for example, location related information of either the receiver or the transmitter based solely on the reception of electromagnetic signals at two antennas.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language “to thereby determine a location related information” lacks clarity since it is unclear whether this is supposed to represent a structural limitation or if it merely refers to an intended use.  Since the claim, in the broadest reasonable interpretation, comprises merely the reception of signals at two antennas, it is impossible without any additional information or structure to actually perform the intended result.  As such, no limiting structure or method is provided by the identified claim language and is not provided with any patentable weight.   Additionally, the metes and bounds of “location related information” is not clearly and distinctly defined in the claims.  The specification sets forth “(s)uch information, without limitation, may be a position, a direction, a velocity, combinations thereof, or the like” is clearly open-ended and therefor its scope in the claims is indefinite.
Claim 2 is indefinite due to the lack of clarity of “preprocessing unit for each receiving element.”  It is unclear what the metes and bounds of such language are intended to cover.  The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “an angle of more than 0° and less than 180°,” and the claim also recites “preferably within the range of 70°-110°” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 4, the language “whereby the planar configuration of said at least two receiving elements form a planar configuration as well” fails to clearly and distinctly define the subject matter since “the planar configuration of said at least two receiving elements” lacks a proper antecedent basis and because the antennas of the receiving set are previously described as being planar. Further, the language appears to be duplicative as written.
In claim 5 (which is dependent upon claim 1), the language “the antenna arrays” lacks a proper antecedent basis.  Additionally, it is unclear if the language “provide their respective signals towards said at least one processing unit in a predetermined Phae- and or Amplitude relationship” is supposed to represent some structural limitation or if this refers to the inherent signal path that exists between each antenna and an input to a processing unit.  As such, the language fails to clearly and distinctly define the subject matter which the applicant regards as the invention.
Claim 6 lacks clarity and is indefinite since (1) it is grammatically incorrect and (2) language defining a unit by its function (preprocessing unit perform(s) pre-processing) is duplicative and does not set forth what it is.  Additionally, the language “based on relative positioning of a concerned array within the system” does not reference any particular, previously described, parts of the claimed subject matter.  Thus, the scope of the claim is not ascertainable and cannot be examined over prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 9 and 11 are rejected under 35 U.S.C. 102(a) as being clearly anticipated by O’Farrell et al (5,971,552).
O’Farrell et al disclose a vehicle global positioning system (GPS) including a global positioning system receiver and a control module (22) and a plurality of global positioning system receiving antenna (18), such as one located in the vehicle's driver side exterior mirror (14a) and the other located in the vehicle's passenger side exterior mirror (14b) adapted to receive earth satellite signals with the receiving antennas (18) and to convert the signal to location, velocity and/or time parameters (e.g. Abstract).  The advantages of placement of the antennas and the desire for multiple antennas is described, e.g. 2:21+.  In light of the known wavelengths of GPS signals, e.g. L1 is 19.05 cm and L2 is 24.45 cm, and the description of the vehicles as “automobiles, trucks, vans, sport utility vehicles, minivans, and the like”, the mirrors and hence the antennas are spaced by “at least one wavelength.”  Each antenna (18) has a field of view F1 (as well as F3 and F4) in the lateral direction and F2 in the longitudinal direction (e.g. 4:58+ and FIGs. 3-5) to provide substantially hemispherical coverage (5:1-15). FIG. 2 exemplifies the placement of the respective antenna on a top portion of the mirror in an encasement 36 or integrally molded in the outer wall 1of housing 15 (5:16+). It is inherent that the radio wave signals from the GPS satellites are down-converted in order to be processed; the down-conversion meets the scope of the claim language “pre-processing.”  Since the GPS (GNSS) signals received at respective antennas on opposite sides of the vehicle have respective lengths of cable to the receiver and control module 22, each has a respective phase/amplitude relationship based on the cable lengths and thus meets the scope of claim 5 as best understood (moreover, it is conventional to calibrate cable lengths so as to not inject additional phase which .
Claims 1, 2, 5, 7, 8, and 9 are rejected under 35 U.S.C. 102(a) as being clearly anticipated by Pinto et al (20020165669).
Pinto et al disclose the conventionality of a plurality of GPS antennas 7 for receiving GPS navigation signals which antennas are positioned less than three wavelengths of the navigation signal on a vehicle (and thus disclose at least one wavelength wherein baselines of 12 inches and 24 inches are exemplified in FIG. 10), see for example FIG. 4, and which are coupled to a GPS receiver 12 and IMU 13.  As exemplified in FIG. 5 the antennas 7 are coupled to pre-processing units 14 and 15 which establish correct signal levels [0070] and which send data to a processing unit in the form of DSP-based GPS receiver 12 which determines a navigation solution, including attitude. The vehicle is exemplified as an aircraft, ground vehicles, boats or spacecraft or equipment mounted to vehicles that can be reoriented relative to the vehicle body [0003].  The navigation signals may be transmitted by GPS, GLONASS, Galileo, the Global Navigation Satellite System (GNSS), or other navigation systems as available [0059]. The motion characterization system 6 produces a complete geodetic position and velocity solution [0071]. GPS interferometry that uses three or four antennas can achieve three-dimensional attitude measurement without inertial aiding, but requires antenna spacing on the order of 1 meter (which is at least one wavelength spacing) to achieve sufficient accuracy [0074].
Claims 1, 2, 5, 7, 8, and 9 are rejected under 35 U.S.C. 102(a) as being clearly anticipated by Fenton (8,633,854).
Fenton discloses a GNSS receiver for determining direction on a moving vehicle including receiver 120 that receives GNSS satellite signals transmitted by a GNSS satellite 110 d wherein operations of the system are described for the dimension d greater than one wavelength of the GNSS signal and also for the dimension d less than one wavelength of the GNSS signal. Further, an array of more than two antennas may be utilized with each antenna a distance d from its neighbors (2:54+).  The signals received by the dual antennas 102 and 104 are provided to the accompanying receiver equipment 120, which includes processors 126 that determines location-related information, e.g. direction/orientation information. Receiver operations may introduce line biases and so forth that adversely affect the carrier phase measurements. It is therefore advantageous to adjust for the effects of these erroneous signals and biases when determining the orientation of the antennas in accordance with the invention, (e.g., phase/amplitude relationships) (3:39+). The typical front end circuits associated with the LNA and down-converter meet the scope of pre-processing and is described by incorporated references.
Claims 1, 2, 5, 7, 8, and 9 are rejected under 35 U.S.C. 102(a) as being clearly anticipated by Konig (EP 3173820).
Konig discloses a position determination device receiving satellite navigation signals, e.g. GPS, see for example FIGs. 1 and 2. The device includes a vehicle (200) having a position determining device (100) having a receiving module (10) and further including at least a first antenna (12a) and second antenna (12b) located at different locations in the vehicle. The position determination module evaluates a combined received signal in order to determine a geographical position of the position determination device.  The first/second signal may be an already amplified and/or filtered signal. The first and the second receiving antenna are arranged on the vehicle so that a vehicle element (i.e. a structural element of the vehicle, e.g. roof or windshield) is at least partially between the first receiving antenna and the second receiving antenna, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over any one of [O’Farrell et al (5,971,552) or Pinto et al (20020165669) or Fenton (8,633,854) or Konig (EP 3173820)] in view of Tseng et al (“Small Controlled Reception Pattern Antenna (S-CRPA) Design and Test Results”).
Each of O’Farrell et al (5,971,552) or Pinto et al (20020165669) or Fenton (8,633,854) or Konig (EP 3173820) teach the subject matter substantially as claimed as previously set forth but do not specify the individual GPS antennas as arrays, i.e. including two or more elements.
Tseng et al disclose that it is known in the art of GPS antennas to utilize an array of antenna elements to improve the overall SNR and mitigate interference.  Tseng et al further teach that the more antenna elements, the greater the gain in the direction of the desired signals. Moreover, the design of the antenna can comprise a 7-element CRPA which comprises a planar construction.
It would have been obvious to one having ordinary skill in the art to modify any one of O’Farrell et al (5,971,552) or Pinto et al (20020165669) or Fenton (8,633,854) or Konig (EP 3173820) by the teachings of Tseng et al and substitute a miniaturized S-CRPA antenna comprising a plurality of antenna elements for the individual antennas in order to improve the overall SNR and mitigate interference as taught by Tseng et al.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over any one of [O’Farrell et al (5,971,552) or Pinto et al (20020165669) or Fenton (8,633,854) or Konig (EP 3173820)] in view of Ewert (WO2019096666).
Each of O’Farrell et al (5,971,552) or Pinto et al (20020165669) or Fenton (8,633,854) or Konig (EP 3173820) teach the subject matter substantially as claimed as previously set forth but do not specify the incorporation of the antennas in a vehicle bumper.
Ewert (WO2019096666) discloses a device for determining position of a vehicle (1) based on the reception of GNSS signals at a GNSS main antenna (20) and at least one additional GNSS antenna (22, 24, 26, 28) and a control unit (10). The at least one additional GNSS antenna 22, 24, 26, 28 is preferably designed as a patch antenna which can be easily integrated as a rectangular or round surface on circuit boards and body structures, such as bumpers or doors.  Thus, Ewarts discloses the conventionality of positioning GNSS antennas in association with a vehicle’s bumpers.
It would have been obvious to one having ordinary skill in the art to modify any one of O’Farrell et al (5,971,552) or Pinto et al (20020165669) or Fenton (8,633,854) or Konig (EP 3173820) by integrating the antennas in any of a variety of vehicle structures including a bumper in view of the teachings of Ewert who teaches the conventionality of such and since a predictable outcome will result since applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCarthy et al (6,477,464) disclose a mirror-based GPS system including positioning GPS antennas in a plurality exterior and interior rear-view mirrors, see for example FIG. 2.
Merrick et al (20140191911) disclose the conventionality of disposing antennas in a bumper 14 of any standard vehicle [0025] for receiving RF signals produced by a FM/AM radio, satellite radio, global positioning systems (GPS), a cell phone or a vehicle telephone, or Bluetooth from a radio transmitter [0035]. The antenna signal undergoes pre-processing in LNA 40 which is coupled to a radio receiver 42.
Kunysz (6,466,177) discloses a conventional CRPA, see FIG. 1 for example.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646